Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
this ___ day of ______, 2008, by and between Lawson Products, Inc., a Delaware
corporation (the “Company”), and _________ (“Indemnitee”).
     WHEREAS, Indemnitee now serves or will serve as a member of the Board of
Directors or as an officer of, or in another similar position with, the Company;
and
     WHEREAS, the Company will derive substantial benefits from Indemnitee’s
undertaking of the responsibilities of such position, and the protection
afforded by this Agreement will enhance Indemnitee’s ability to discharge and
carry out such responsibilities.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and Indemnitee’s service as a director or an officer
of, or in another similar position with, the Company, the parties hereto agree
as follows:
     1. Indemnification.
     (a) General. The Company shall indemnify and hold harmless Indemnitee to
the fullest extent permitted by law if Indemnitee was or is or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, arbitration, alternative dispute resolution proceeding, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative and whether instituted by or on behalf of the
Company or any other party, or any inquiry or investigation that Indemnitee in
good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, investigative or other (hereinafter a “Claim”) by
reason of (or arising in part out of) any event or occurrence (i) related to the
fact that Indemnitee is or was or may be deemed a director, officer, employee,
controlling person, agent or fiduciary of the Company or any subsidiary of the
Company, (ii) related to the fact that Indemnitee is or was or may be deemed to
be serving at the request of the Company as a director, officer, employee,
controlling person, trustee, agent or fiduciary of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, or (iii) by reason of any action or inaction on the part of
Indemnitee while serving in any such capacity from and against any and all
expenses (including reasonable and documented attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel charges, postage
and delivery services fees, and all other costs, expenses and obligations)
incurred in connection with investigating, defending, being a witness in or
participating in (including an appeal), or preparing to defend, be a witness in
or participate in, any such Claim (collectively, hereinafter “Expenses”),
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
arising under or resulting from any such Claim and any federal, state, local or
foreign taxes payable by Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement;
provided that Indemnitee acted in good faith and in a manner Indemnitee
reasonably

 



--------------------------------------------------------------------------------



 



believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his or her conduct was unlawful.
     (b) Reviewing Party.
          (i) Notwithstanding the foregoing, (A) the indemnification obligations
of the Company under Section 1(a) shall be subject to the condition that it
shall not have been determined in accordance with Section 1(b)(ii) below that
Indemnitee would not be permitted to be indemnified under applicable law, and
(B) the obligation of the Company to make an advance payment of Expenses to
Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall be subject to
the condition that if, when and to the extent that it is determined in
accordance with Section 1(b)(ii) below that Indemnitee is not permitted to be
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all Expense
Advances theretofore paid; provided, however, that if Indemnitee has commenced
or thereafter commences legal proceedings in a court of competent jurisdiction
to secure a determination that he or she should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).
          (ii) The Reviewing Party shall determine whether or not the Indemnitee
would be permitted to be indemnified under applicable law and any such
determination shall be made in writing, specifying in reasonable detail the
reasons therefore, and delivered to Indemnitee. The Reviewing Party shall be
selected by the Board of Directors, unless Indemnitee shall have requested that
the Reviewing Party shall be Independent Legal Counsel, in which case the
Reviewing Party shall be Independent Legal Counsel, reasonably acceptable to
Indemnitee, to be engaged by the Company. Indemnitee shall be presumed in all
cases to be entitled to indemnification and, unless the Company shall deliver to
Indemnitee a written notice that Indemnitee is not entitled to indemnification
within 30 days after the Company’s receipt of Indemnitee’s initial written
request for indemnification, Indemnitee’s right to indemnification shall
conclusively be deemed to have been made in favor of the Company’s provision of
indemnification, and the Company hereby agrees not to assert otherwise. Any
determination by the Reviewing Party that Indemnitee is entitled to
indemnification shall be conclusive and binding on the Company and Indemnitee.
     (c) Contribution. If the indemnification provided for in Section 1(a) above
for any reason is held by a court of competent jurisdiction to be unavailable to
Indemnitee in respect of any Expenses, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement of a Claim referred to therein, then
the Company, in lieu of indemnifying Indemnitee thereunder, shall, to the extent
permitted by applicable law, contribute to the amount paid or payable by
Indemnitee as a result of such Expenses, losses, liabilities, judgments, fines,
penalties and

2



--------------------------------------------------------------------------------



 



amounts paid in settlement (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company and Indemnitee, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
Indemnitee in connection with the action or inaction which resulted in such
Expenses, losses, liabilities, judgments, fines, penalties and amounts paid in
settlement, as well as any other relevant equitable considerations. The Company
and Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 1(c) were determined by pro rata or per capita
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding sentence.
     (d) Survival Regardless of Investigation. The indemnification and
contribution provided for in this Section 1 as well as the advancement of
expenses provided for in Section 2(a) below will remain in full force and effect
regardless of any investigation made by or on behalf of Indemnitee.
     (e) Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in the defense of any Claim, or any issue or matter therein (as to
which all rights of appeal therefrom have been exhausted or lapsed), Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith. For purposes of this Agreement and without limitation of the
foregoing, the term “successful on the merits or otherwise” shall include, but
not be limited to, (i) any termination, withdrawal or dismissal (with or without
prejudice) of any Claim against Indemnitee without a conviction or an express
finding of liability against Indemnitee and in connection therewith Indemnitee
shall not have paid more than $10,000 in settlement of the applicable Claim or
(ii) the expiration of 180 days after the occurrence of a Claim without the
institution of an action, suit, arbitration, alternative dispute resolution
proceeding, administrative hearing or other proceeding with respect to such
Claim and without any promise of payment or payment made to induce a settlement
of such Claim.
     2. Expenses; Indemnification Procedure.
     (a) Advancement of Expenses. Subject to Section 1(a), Section 1(b) and
Section 9, the Company shall pay in advance of the final disposition of a Claim
all Expenses that, by reason of Indemnitee’s indemnified capacity, were incurred
by Indemnitee in connection with such Claim. The advances to be made hereunder
shall be paid by the Company to Indemnitee as soon as reasonably practicable but
in no event later than thirty (30) days after written demand by Indemnitee
therefor to the Company, which demand shall be accompanied by vouchers, invoices
or similar evidence documenting the Expenses incurred or to be incurred by
Indemnitee.
     (b) Notice and Cooperation by Indemnitee. Indemnitee shall give the Company
written notice as soon as reasonably practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, that the failure to give or delay in giving such notice
shall not affect Indemnitee’s right to indemnification or advancement of
Expenses hereunder unless, and then only to the extent that, the Company is
actually materially prejudiced thereby. Indemnitee agrees to cooperate in all
reasonable respects

3



--------------------------------------------------------------------------------



 



with the Company in responding to any Claim, providing all required information
and documents and being available for testimony, in each case as reasonably
requested by the Company. The failure to cooperate with the Company will not
relieve the Company from any liability for indemnification or advancement of
Expenses which it may have to Indemnitee unless, and then only to the extent
that, the Company is actually materially prejudiced thereby.
     (c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under this
Agreement or otherwise, shall be a defense to Indemnitee’s claim or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification hereunder and the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.
     (d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall use
commercially reasonably efforts to provide prompt written notice of the
commencement of such Claim to such insurers in accordance with the procedures
set forth in each of such policies. The Company shall thereafter use
commercially reasonable efforts to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies.
     (e) Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim, with counsel reasonably approved by
Indemnitee, upon the delivery to Indemnitee of written notice of the Company’s
election to do so. After delivery of such notice, the approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Claim; provided,
that (i) Indemnitee shall have the right to employ separate counsel in any such
Claim at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) counsel for
Indemnitee shall have provided the Company with written advice that there is a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, retain or continue to
retain such counsel to defend such Claim, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

4



--------------------------------------------------------------------------------



 



     (f) Settlements. The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any Claim effected without its
written consent, except for cash settlements not in excess of $10,000 per Claim.
The Company shall not settle any Claim in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold or delay its
consent to any proposed settlement; provided, that Indemnitee may withhold
consent to any settlement that does not provide a complete release of
Indemnitee.
     3. Enforcement. In the event that any claim for indemnity, whether an
Expense Advance or otherwise, is made hereunder and is not paid in full within
60 days after written notice of such claim is delivered to the Company,
Indemnitee may at any time thereafter commence litigation in any court in the
State of Delaware or the State of Illinois having subject matter jurisdiction
thereof and in which venue is proper to recover the unpaid amount of the claim
(an “Enforcement Action”), and the Company hereby consents to service of process
and to appear in any such proceeding. In any Enforcement Action, Indemnitee
shall be presumed to be entitled to indemnification hereunder and the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.
In the event that Indemnitee brings an Enforcement Action, the Company shall pay
all of Indemnitee’s fees and expenses in bringing and pursuing the Enforcement
Action (including reasonable and documented attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel charges, postage
and delivery services fees, and all other costs, expenses and obligations);
provided, that the Company shall not be required to provide such payment for
such fees and expenses if a final decision by a court of competent jurisdiction
determines that the material assertions made by the Indemnitee in such
Enforcement Action were not made in good faith.
     4. Scope; Nonexclusivity.
     (a) Scope. In the event of any change or amendment after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, controlling person, agent or fiduciary, the parties hereto
agree that Indemnitee shall enjoy by this Agreement the greater benefits
afforded by such change or amendment. In the event of any change or amendment in
any applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, controlling person, agent or fiduciary, such change or amendment, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.
     (b) Nonexclusivity. The indemnification provided by this Agreement shall
not be deemed to be exclusive of any rights to which Indemnitee may otherwise be
entitled under the Company’s certificate of incorporation, bylaws, any other
agreement to which the Company is a party, any vote of the Company’s
stockholders or disinterested directors or the laws of the State of Delaware. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall be effective as to Indemnitee with respect to any action taken or not
taken by Indemnitee in such person’s indemnified capacity prior to such
amendment, alteration or repeal. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action

5



--------------------------------------------------------------------------------



 



taken or not taken by Indemnitee while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity at the time of any
Claim.
     5. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under the terms of any insurance policy, any other agreement, the Company’s
certificate of incorporation or bylaws, or otherwise) of the amounts otherwise
indemnifiable hereunder.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or any portion of
Expenses, losses, liabilities, judgments, fines, penalties and amounts paid in
settlement of a Claim, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for that portion to which
Indemnitee is entitled. If it is determined that Indemnitee has not met the
applicable standard of care as to one or more but less than all Claims, or
issues or matters in any Claim, the Company shall indemnify Indemnitee against
all Expenses, losses, liabilities, judgments, fines, penalties and amounts paid
in settlement of a Claim actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each such Claim, issue or matter with
respect to which Indemnitee has met the applicable standard of care.
     7. Securities and Exchange Commission Undertaking. Indemnitee understands
and acknowledges that the Company may be required to undertake with the
Securities and Exchange Commission to submit in certain circumstances the
question of indemnification to a court for a determination of the Company’s
right under public policy to indemnify Indemnitee.
     8. Liability Insurance. The Company shall use commercially reasonable
efforts to continue to maintain directors’ and officers’ liability insurance
policies for the benefit of Indemnitee having liability coverage amounts
commensurate with directors’ and officers’ liability insurance policies
maintained by other similarly situated companies. To the extent the Company
maintains liability insurance applicable to directors and officers of the
Company or any other enterprise which such persons serve at the request of the
Company, Indemnitee shall be covered by such policies in accordance with its or
their terms to the maximum extent of the coverage available for any other such
director or officer under such policy or policies.
     9. Exceptions. Notwithstanding any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
     (a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Company’s certificate of
incorporation or bylaws now or hereafter in effect, (ii) if the Company’s Board
of Directors has approved the initiation or bringing of such action or
proceeding, or (iii) as otherwise required under Delaware statute or law;

6



--------------------------------------------------------------------------------



 



     (b) Improper Personal Benefit. To indemnify Indemnitee against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
of a Claim for any transaction from which Indemnitee, or any affiliate of
Indemnitee, derived an improper personal benefit, including, but not limited to,
self-dealing or usurpation of a corporate opportunity;
     (c) Claims Under Section 16(b). To indemnify Indemnitee for an accounting
of profits arising from the purchase and sale of securities by Indemnitee in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute; or
     (d) Unlawful Indemnification. To indemnify Indemnitee if a final decision
by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
     10. Construction of Certain Phrases.
     (a) Independent Legal Counsel. For purposes of this Agreement, “Independent
Legal Counsel” shall mean an attorney or firm of attorneys who shall not have
otherwise performed services for the Company or Indemnitee within the last three
(3) years.
     (b) Reviewing Party. For purposes of this Agreement, a “Reviewing Party”
shall mean (i) any appropriate person or body consisting of a member or members
of the Company’s Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which
Indemnitee is seeking indemnification or (ii) Independent Legal Counsel.
     (c) Other. For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee, agent or fiduciary of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the bests interests of the
Company” as referred to in this Agreement.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     12. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective assigns, successors (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company), spouses, heirs, and personal and
legal representatives.
     13. Notice. All notices and other communications required or permitted
under this Agreement shall be in writing, shall be effective when given, and
shall in any event be deemed to

7



--------------------------------------------------------------------------------



 



be given (a) three (3) days after deposit with the U.S. Postal Service or other
applicable postal service, if delivered by first class mail, postage prepaid,
(b) upon delivery, if delivered by hand, (c) one (1) business day after the
deposit with reputable overnight courier, freight prepaid, or (d) one
(1) business day after the delivery by facsimile transmission, if deliverable by
facsimile transmission, with copy by first class mail, postage prepaid, and
shall be addressed, if to Indemnitee, at Indemnitee’s address as set forth
beneath Indemnitee’s signature to this Agreement, and, if to the Company, at the
address of its principal corporate offices (attention: Executive Vice President,
Secretary and General Counsel), or at such other address as such party may
designate by written notice to the other parties hereto.
     14. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the States of
Delaware and Illinois for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be commenced, prosecuted and
continued only in the courts of the States of Delaware and Illinois.
     15. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the extent manifested by the provision held invalid, illegal or
unenforceable.
     16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof.
     17. Injunctive Relief. The parties hereto agree that Indemnitee may enforce
this Agreement by seeking specific performance hereof, without any necessity of
showing irreparable harm or posting a bond, which requirements are hereby
waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which Indemnitee may be
entitled.
     18. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
     19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by the parties to be bound thereby. Notice of same shall be provided to all
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

8



--------------------------------------------------------------------------------



 



     20. No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

            LAWSON PRODUCTS, INC.
      By          Name:           Title:           Address:

1666 East Touhy Avenue
Des Plaines, IL 60018
Facsimile: (847) 795-3030
      INDEMNITEE
            Name:                 Address:
                             

9